Citation Nr: 0600770	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-40 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include injury residuals, spinal bifida occulta, 
and spondylolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from January 1966 to July 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Wichita, Kansas, Regional Office (RO) which denied service 
connection for a chronic back disorder to include injury 
residuals, spina bifida occulta, and spondylolysis.  In July 
2005, the veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for a chronic low back disorder as he sustained 
chronic low back injury residuals as the result of an 
inservice fall during a fire drill or, in the alternative, 
aggravated a pre-existing low back disorder when he fell.  
The accredited representative advances that the veteran has 
not been afforded a VA examination for compensation purposes.  
He requests that the veteran's claim be remanded to the RO so 
that the veteran may be scheduled for the requested physical 
evaluation.  

In reviewing the veteran's service medical records, the Board 
observes that the report of the veteran's October 1965 
physical examination for service entrance conveys that the 
veteran neither presented a history of any chronic spinal or 
back abnormalities nor was reported to exhibit a chronic back 
or spine disorder on physical evaluation.  At a May 1966 
physical examination for submarine school, the veteran was 
found to have chronic back pain.  Contemporaneous naval X-ray 
studies were reported to show a failure of fusion of the 
neural arch at L4-S1 and a bilateral pars interarticularis 
defect.  A July 1966 naval medical examination board report 
states that: the veteran was diagnosed with spina bifida 
occulta with spondylosis; the veteran's disabilities were 
found to have existed prior to service entrance; they were 
not aggravated during active service; and they rendered him 
unfit for continued naval service.  Spondylolysis was not 
identified by the veteran's post-service lumbosacral spine 
X-ray and computerized tomography studies.  At the July 2005 
videoconference hearing before the undersigned Veterans Law 
Judge, the veteran testified that he slipped; fell; and 
injured his low back when he was leaving a shower during an 
inservice fire drill.

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and severity of 
his chronic low back disorder.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic low back 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the veteran has lumbar and/or 
lumbosacral spondylolysis.  

The examiner should advance opinions as 
to the following questions: 

  (a)  What is the etiology of the 
identified lumbar and/or lumbosacral 
spinal disabilities? 

  (b)  Whether it is more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
lumbar or lumbosacral spine 
disability had its onset during 
active service; is etiologically 
related to the veteran's alleged 
inservice fall; or otherwise 
originated during such service?  

  (c)  If an identified disability 
is found to have existed prior to 
service entrance, whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that the disability 
increased in severity beyond its 
normal progression during active 
service?  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic low back disorder to include 
injury residuals, spina bifida occulta, 
and spondylolysis with express 
consideration of 38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. §§ 3.304(b), 
3.306 (2005) and the holding of the U.S. 
Court of Appeals for the Federal Circuit 
in Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



                              
_____________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

